Case 1:20-cv-11889-MLW Document 92 Filed 05/13/21 Page 1of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

DR. SHIVA AYYADURAI,

Plaintiff,

Vv. ' C.A. No. 1:20-11889-MLW

WILLIAM FRANCIS GALVIN,
MICHELLE K. TASSINARI,
DEBRA O'MALLEY,
AMY COHEN,
NATIONAL ASSOCIATION OF STATE
ELECTION DIRECTORS,
all in their individual
capacities, and
WILIAM FRANCIS GALVIN, in his
official capacity as the
Secretary of the Commonwealth
of Massachusetts,

Defendants.

ee ee ee eee ee eee ee eee ee ee ee ee ee

MEMORANDUM AND ORDER

WOLF, D.J. May 13, 2021

Plaintiff, Shiva Ayyadurai, was a candidate in the September
2020 Massachusetts Republican Party Primary Election for the
United States Senate. After he reportedly lost that election,
plaintiff complained about the conduct of the Secretary of the
Commonwealth, William Francis Galvin (the "Secretary"), using
Twitter, Inc.'s ("Twitter") online platform to allege that the
Secretary violated federal election law by destroying ballots cast
in the primary election. The Secretary and the National
Association of State Election Directors reported at least one of
plaintiff's election-related tweets to Twitter using their special

"Twitter Partner" status. See Tr. of November 6, 2020 Hearing on
Case 1:20-cv-11889-MLW Document 92 Filed 05/13/21 Page 2 of 3

Motion for Temporary Restraining Order (Dkt. No. 24) at 61:9-63:5;
72:17-73:11. Twitter deleted four of plaintiff's tweets regarding
the primary election and temporarily suspended his Twitter account
shortly before the November 2020 General Election in which
plaintiff was a write-in candidate for the United States Senate.
Twitter has since permanently suspended plaintiff's account.
Plaintiff now seeks to join Twitter as a party and a court order
requiring the reinstatement of his Twitter account.

This case raises substantial constitutional questions
concerning whether Twitter's conduct should be deemed to be state
action subject to the limitations of the Free Speech Clause of the
First Amendment to the United States Constitution. See, e.g.
Manhattan Cmty. Access Corp. v. Halleck, 139 5. Ct. 1921, 1928
(2019) ("a private entity can qualify as a state actor in a few
limited circumstances-including, for example, . . .- when the
government compels the private entity to take a particular action);
Blum v. Yaretsky, 457 U.S. 991, 1004 (1982) ("a State normally can
be held responsible for a private decision only when it has
exercised coercive power or has_ provided such significant
encouragement, either overt or covert, that the choice must in law
be deemed to be that of the State").

Plaintiff, who is proceeding pro se, is not a lawyer. This
may be an unusual case in which the court would benefit from the

participation of qualified amici curiae. See Strasser v. Doorley,

2
Case 1:20-cv-11889-MLW Document 92 Filed 05/13/21 Page 3 of 3

432 F.2d 567, 569 (1970) ("a district court lacking joint consent
of the parties should go slow in accepting, and even slower in
inviting, an amicus brief unless, as a party, although short of a
right to intervene, the amicus has a special interest that
justifies having a say, or unless the court feels that existing

counsel may need supplementing assistance"); see also Students for

 

Fair Admissions, Inc. v. President & Fellows of Harvard Coll., 308
F.R.D. 39, 52 (D. Mass.), aff'd, 807 F.3d 472 (1st Cir. 2015) ("The
role of an amicus curiae, meaning 'friend of the court,' is to
assist the court in cases of general public interest by making
suggestions to the court, by providing supplementary assistance to
existing counsel, and by insuring a complete and plenary
presentation of difficult issues so that the court may reach a
proper decision") (internal quotations omitted); Students for Fair
Admissions v. President & Fellows of Harvard Coll., No. 14-CcV-
14176-ADB, 2018 WL 9963511, at *1 (D. Mass. Oct. 3, 2018)
(discussing authority to appoint amici).

Therefore, the court will consider motions to participate in
this case as amicus curiae and provide the parties an opportunity
to be heard before any such motion is decided. A hearing by
videoconference on pending motions will begin on May 20, 2021, at

9:30 am, and may be observed by potential amici, among others.

Cir) er a SL

UNITED~ STATES DISTRICT yy
